Grant, J.
(after stating the facts). 1. The first error alleged is that the court erred in permitting the prosecuting attorney to indorse the names of two witnesses upon the information on the day of the trial, and before the jury was sworn to try the case. The prosecuting attorney testified that he gave notice to one of the defendant’s attorneys immediately upon receiving information that these two witnesses were essential. That was the 22d day of January, — eight days before the trial. We think the prosecuting officer moved promptly, and that the court committed no error in allowing their names to be indorsed.
2. A deputy sheriff testified that he followed the tracks .of a vehicle from the scene of the burglary out upon a highway, and that he met two men in a buggy. He was permitted to state what these two men said to him about *525meeting a buggy, describing it, the condition of the horse, etc. Subsequently the court, upon motion, struck this testimony out. It is urged that it was of a damaging character, and that the injury to the defense was not cured by striking it out. We do not think the testimony was of such a character, under the record, as to justify a reversal of the case for the error, if error it was, which the court itself cured by striking out the testimony. We cannot assume that the jury were so forgetful of their duty as to hot disregard this testimony after it was stricken out.
3. It is next urged that the court erred in permitting an officer to testify that the wife of the defendant, at the time the room was searched, stated that the room and the bed in which the goods were found were hers, and in admitting in evidence the goods found, done up in cretonne, and hid in the bed upon which she was then lying. It was openly proved by other testimony that this was her room, that her husband occupied it with her, and that many of his letters were found there. Even if this testimony had been excluded, no doubt could have existed in the mind of the jury that this was Mrs. Gregory’s room, and was occupied by her and her husband. The point is without merit.
4. It is next urged that it was error to permit the introduction of evidence to show the finding of the burglarious tools upon the premises of Mrs. Snover at the time of the respondent’s arrest. It is true that this was some time after the alleged burglary. The testimony .on the part of the prosecution tended to show that he was the only one •living upon the farm where the tools were found, and that he worked the farm during the years 1897 and 1898, and that he alternated between the farm and the boarding house of Mrs. Snover, where his wife lived. We think the testimony was properly admitted.
We find no error upon the record, and the judgment is affirmed.
Hooker, O. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.